Exhibit 10.12
GENERAL RELEASE OF ALL CLAIMS
This General Release of All Claims (this “Agreement”) is entered into by James
Nicholson (the “Executive”) and Tecumseh Products Company (the “Company”),
effective as of January 19, 2010, in connection with the termination of the
Executive’s employment with the Company as of December 31, 2009.
In connection with the Executive’s employment with the Company, the Executive
and the Company executed the following documents: (i) Amended and Restated
Change in Control and Severance Agreement between the Executive and the Company,
dated November 12, 2008, (ii) Letter Agreement between the Executive and the
Company, dated as of November 12, 2008, relating to the Company’s 2008 Retention
Bonus, (iii) Award Agreement (SAR) between the Executive and the Company, made
effective as of March 4, 2008, (iv) Award Agreement (Phantom Shares) between the
Executive and the Company, made effective as of March 4, 2008, (v) Award
Agreement (SAR) between the Executive and the Company, made effective as of
January 2, 2009, (vi) Award Agreement (Phantom Shares) between the Executive and
the Company, made effective as of January 2, 2009 (collectively, the
(“Employment Agreement”).
In consideration of the payments made pursuant to attached Exhibit A,
(“Consideration”), the Executive and the Company agree as follows:
1. Return of Property. All Company files, access keys and codes, desk keys, ID
badges, computers, records, manuals, electronic devices, computer programs,
papers, electronically stored information or documents, telephones and credit
cards, and any other property of the Company in the Executive’s possession must
be returned no later than the date of the Executive’s termination from the
Company.
2. General Release and Waiver of Claims.
(a) Release. As required by the Employment Agreement and after consultation with
counsel, the Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, insurers, successors and assigns
(collectively, the “Releasors”) hereby irrevocably and unconditionally release
and forever discharge the Company, its subsidiaries and affiliates and each of
their respective officers, employees, directors, shareholders and agents
(“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”, including, without limitation, any
Claims under any federal, state, local or foreign law, that the Releasors may
have, or in the future may possess, arising out of (i) the Executive’s
employment relationship with and service as an employee, officer or director of
the Company or any subsidiaries or affiliated companies and the termination of
such relationship or service, and (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof;
provided, however, that the Executive does not release, discharge or waive any
rights to (i) the Consideration and (ii) any indemnification rights the
Executive may have under the Employment Agreement.

 

 



--------------------------------------------------------------------------------



 



(b) Specific Release of ADEA Claims. As condition to the payment of the
Consideration, the Releasors hereby unconditionally release and forever
discharge the Releasees from any and all Claims arising under ADEA that the
Releasors may have as of the date the Executive signs this Agreement. By signing
this Agreement, the Executive hereby acknowledges and confirms the following,
(i) the Executive was advised by the Company in connection with his termination
to consult with an attorney of his choice prior to signing this Agreement and to
have such attorney explain to the Executive the terms of this Agreement,
including, without limitation, the terms relating to the Executive’s release of
claims arising under ADEA, and the Executive has in fact consulted with an
attorney; (ii) the Executive was given a period of not fewer than 21 days to
consider the terms of this Agreement and to consult with an attorney of his
choosing with respect thereto; (iii) the Executive knowingly and voluntarily
accepts the terms of this Agreement; and (iv) the Executive is providing this
release and discharge only in exchange for consideration in addition to anything
of value to which the Executive is already entitled. The Executive also
understands that he has seven days following the date on which he signs this
Agreement within which to revoke the release contained in this paragraph, by
providing the Company with a written notice of his revocation of the release and
waiver contained in this paragraph. No Consideration will be paid to the
Executive until after the expiration of this seven (7) day period with a
revocation.
(c) No Assignment. The Executive represents and warrants that he has not
assigned any of the Claims being released under this Agreement. The Company may
assign this Agreement, in whole or in part, to any affiliated company or
subsidiary of, or any successor in interest to, the Company.
3. General Agreement Relating to Proceedings. The Executive has not filed, and
the Executive agrees not to initiate or cause to be initiated on his behalf, any
complaint, charge, claim or proceeding against the Releasees before any local,
state or federal agency, court or other body, including, without limitation,
such matters relating to his employment or the termination of his employment,
other than with respect to the obligations of the Company under this Agreement
(each, individually, a “Proceeding”), and agrees not to participate voluntarily
in any Proceeding. The Executive waives any right he may have to benefit in any
manner from any relief (whether monetary or otherwise) arising out of any
Proceeding.
4. Remedies. In the event the Executive initiates or voluntarily participates in
any Proceeding in violation of this Agreement, or if he fails to abide by any of
the terms of this Agreement or his post-termination obligations contained in the
Employment Agreement, or if he revokes the ADEA release contained in paragraph
2(b) within the seven-day period provided under paragraph 2(b), the Company may,
in addition to any other remedies it may have, terminate any benefits or
payments that are subsequently due under the Employment Agreement, without
waiving the release granted herein, and the Executive shall reimburse the
Company for any portion of the Consideration which has been paid to the
Executive. The Executive shall pay all of the Releasee’s attorneys’ fees in
connection with any Proceeding. The Executive acknowledges and agrees that the
remedy at law available to the Company for breach of any of his post-termination
obligations under the Employment Agreement or his obligations under paragraphs 2
and 3 herein would be inadequate and that damages flowing from such a breach may
not readily be susceptible to measurement in monetary terms. Accordingly, the
Executive acknowledges, consents and agrees that, in addition to any other
rights or remedies that the Company may have at law or in equity or as may
otherwise be set forth in the Employment Agreement, the Company shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining the Executive
from breaching his post-termination obligations under the Employment Agreement
or his obligations under paragraphs 2 and 3 herein. Such injunctive relief in
any court shall be available to the Company.

 

2



--------------------------------------------------------------------------------



 



The Executive understands that by entering into this Agreement he shall be
limiting the availability of certain remedies that he may have against the
Company and limiting also his ability to pursue certain claims against the
Company.
5. Severability Clause. In the event that any provision or part of this
Agreement is found to be invalid or unenforceable, only that particular
provision or part so found, and not the entire Agreement, shall be inoperative.
6. Nonadmission. Nothing contained in this Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or the Executive.
7. Governing Law and Forum. The Executive and the Company agree that this
Agreement and all matters or issues arising out of or relating to the
Executive’s employment with the Company and/or this Agreement shall be governed
by the laws of the State of Michigan applicable to contracts entered into and
performed entirely therein. Any action to enforce this Agreement shall be
brought solely in the state or federal courts located in the Eastern District of
Michigan. All notices or communications hereunder shall be in writing, addressed
as follows:
To the Company:
Tecumseh Products Company
1136 Oak Valley Drive
Ann Arbor, MI 48108
Attn: Lynn Dennison
with a copy to:
Honigman Miller Schwartz and Cohn LLP
660 Woodward Ave
2290 First National Building
Detroit, MI 48226
Attn: Patrick T. Duerr, Esq.
Fax: 313.465.7363
To the Executive:
James Nicholson
4827 Billmyer Hwy
Britton, MI 49229

 

3



--------------------------------------------------------------------------------



 



All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery or nationally recognized courier, upon
receipt or (ii) if sent by electronic mail or facsimile, upon receipt by the
sender of such transmission.
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.
IN WITNESS WHEREOF, the parties have executed this General Release of All Claims
as of the date first set forth above.

            TECUMSEH PRODUCTS COMPANY
      By:            /s/ James Wainright         President and Chief Executive
Officer              THE EXECUTIVE
      /s/ James Nicholson             Dated: January 19, 2010         

 

4



--------------------------------------------------------------------------------



 



         

Exhibit A-James Nicholson

                    1    
Cash payment in an amount equal to the aggregate of accrued but unpaid base
salary
  Not applicable   2    
Cash payment in an amount equal to the aggregate of unused vacation days
  Not applicable   3    
Cash payment in an amount equal to the aggregate of one year’s base salary then
in effect
  $ 325,000     4    
Cash payment in an amount equal to the aggregate of one time’s the Executive’s
then applicable annual target bonus under the Company’s performance-based annual
incentive plan (“Target Bonus”)
  $ 211,250     5    
For a period of 180 days beginning on the Termination Date, the ability to
exercise any vested Incentive Awards in accordance with their respective terms
for exercise
  See Item #7   6    
For a period of 12 months after the Termination Date, subject to any applicable
co-payments and deductibles, health insurance coverage (medical, dental and
vision) for Executive and Executive’s eligible family members to the extent
Executive is a participant in a Company health insurance plan as of the
Termination Date and, at least equal to the coverage provided to such persons
under the Company’s health insurance plans in effect on the Termination Date.
          7    
Immediate vesting of one hundred percent (100%) of the Executive’s Incentive
Awards
  See LTIP Grant History and Estimated Value

For Illustrative Purposes Only-Actual value determined based on closing price of
TECUA stock on exercise date
LTIP Grant History and Estimated Value (Value estimated using 12/14/09 TECUA
share price of $12.55)

         
3/4/08: 4,060 Phantom Shares
  $ 50,953  
3/4/08: 7,718 SARs ($28.82 Strike Price)
    —  
1/2/09: 13,313 Phantom Shares
  $ 167,078  
1/2/09: 21,484 SARs ($10.07 Strike Price)
  $ 53,280  

 

5